*74Concurring Opinion by
Spaeth, J.:
Appellant was tried by Judge Savitt, sitting without a jury, for burglary,1 theft by unlawful taking,2 and conspiracy,3 and was found guilty on all charges. After a reconsideration, the reason for which does not appear on the record, the verdict on the charge of theft was changed: “He is found not guilty on bill 182 because the Theft bill merges with the Burglary . . .” No objection to the verdict appears on the record, nor does it appear that any was made in post-trial motions. Appellant’s argument now that it was fatally inconsistent to find him guilty of burglary but not guilty of the underlying crime is therefore waived and need not be decided. Commonwealth v. Agie, 449 Pa. 187, 296 A.2d 741 (1972).
Appellant’s second argument is stated as follows: “Appellant’s statutory and constitutional rights to appeal and to the effective assistance of counsel on appeal have been substantially abridged by this court’s refusal to allow oral argument, its failure to give counsel adequate time to properly prepare a brief and the denial of a reasonable continuance.” I do not think we should respond to this argument. It appears to be little more than a plea to the court to reconsider its denial of appellant’s petition for continuance. While we certainly may reconsider our own orders, it is only proper for us to do so on a proper petition. Here, there is no such petition; there is only an appeal from a judgment of sentence; and whether the sanctions imposed by Rule 47 are constitutional is an issue having nothing to do with that judgment.
This court has very limited original jurisdiction, extending only to “actions of mandamus and prohibition to courts of inferior jurisdiction where such actions are *75ancillary to matters within its appellate jurisdiction” and writs of habeas corpus.4 Appellant’s claim falls within none of these categories. It may be that in a post-conviction proceeding,5 the hearing judge would be called upon to decide the propriety of the application to the defendant of one of the sanctions provided by Rule 47. Whatever order the judge entered would be appealable as a final order,6 and the propriety of the application of the sanction could then be properly considered by this court working with a complete record.
Until then, I decline to consider the matter. In the meantime, I agree that in the present case the judgment of sentence should be affirmed.

. 18 Pa. C.S. §3502.


. 18 Pa. C.S. §3921.


. 18 Pa. C.S. §903.


. Appellate Court Jurisdiction Act, Act of July 31, 1970, P.L. 673, No. 223, art. III, §301, 17 P.S. §211.301 (Supp. 1974-75).


. Post Conviction Hearing Act, Act of Jan. 25, 1966, P.L. (1965) 1580, §1 et seq., 19 P.S. §1180-1 et seq. (Supp. 1974-75).


. Appellate Court Jurisdiction Act, supra §302, 17 P.S. §211.302 (Supp. 1974-75).